DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 18-34, drawn to a method of making a steel.
Group II, claims 35-37, drawn to a component. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a steel with the composition in claim 35 where the steel has a trip microstructure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Huang US PG Pub 2016/0281196. Huang teaches a medium manganese steel with 8-12% Mn, 0.4-0.6% C, 1-3% Al, and balance Fe/impurities (Huang Abstract and [0007]). Huang teaches the steel has a trip microstructure (Huang Abstract and claim 1).

During a telephone conversation with Henry Feiereisen on 4/13/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 18-34.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 35-37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 recites “cooling the flat steel product prior to and/or during and/or after the at least one deforming step to a temperature of the flat steel product of less than room temperature to -196C”. There appears to be a grammatical or translational mistake in this clause. The claim appear to require cooling the flat steel product to the temperature of the flat steel product and to a temperature in range of room temperature to -196C. Since this step ambiguously requires two temperatures it is indefinite. The rejection would likely be overcome by simplifying the language and removing the second instance of flat steel product. 


Claims 19, 20, 22, 23, 31, 32, and 33 all make use of at least one of “preferably” or “particularly preferably”. In each instance it is unclear whether the associated range is or is not required. In some of the instances multiple ranges are set forth (e.g. claim 32). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Each of these claims is indefinite for these reasons. The rejections would likely be overcome by removing the multiple ranges, “preferably”, and “particularly preferably” from the claims. 
Claim 21 recites “one or a plurality of final deforming steps”. It’s not clear how there can be more than one final deforming step. The claim is indefinite for this reason. 
Claim 29 recites “forming the tube by internally high pressure”. It is not clear what is required by this step. It appears the claim is intended to require applying pressure on the inside of the steel in order to form the steel into a pipe of tube but it is not clear. “High” is also a relative term as it is unclear what would be considered “high pressure”. The term “high pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For this reason the claim is indefinite. 
Claim 30 is rejected due to dependence on claim 29. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of copending Application No. 16/333,954 (reference application) in view of DE102012111959 (cited on the IDS 3/15/2019 a translated document is provided for citations). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 18: Claim 19 of the reference application teaches a medium manganese steel 4-12% Mn. Claim 19 of the reference application requires a deforming step at a temperature of -100 C to less than Ac3 which would also require a process of cooling. The steel in claim 19 of the reference application has a trip microstructure. The reference claim has an overlapping range for the Mn content and for the deforming temperature range. MPEP 2144.05 provides in the case of overlapping ranges a prima face case of obviousness exists. Similarly, the two are patentably indistinct. 
Although the reference claim is open to other elements claim 19 does not specifically recite an Al and C content. Reference claim 30 does. 
‘959 teaches a similar process to both the reference and instant applications of making a vehicle component by providing a high manganese steel, cooling the steel to 30C to -250C, and during or after the cooling deforming the sheet (‘959 Abstract). The process of ‘959 introduces the same trip effect as both applications (‘959 [0017]). ‘959 teaches the other components of the steel which includes the following elements: 0-2% carbon and 0-8% aluminum (‘959 [0031] see also the Si, Nb, and Ti contents). ‘959 teaches the composition is an important part of controlling the amount of austenite to martensite transformation which is a key idea of both inventions (‘959 [0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the steel of reference application claim 19 by adding the additional elements to the steel as taught by ‘959 because ‘959 teaches the additional elements are important for 
Claims 22 and 23: Reference claim 19 includes a step of deforming the steel with a temperature of 60 C to below Ac3.
Claims 25 and 26: The lower end of the temperature range in claim 19 is well below zero and would require cooling to achieve the temperature. Since the entire steel piece is heated to that range both sides would be cooled.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21, 24-28, 31-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over DE102013104298 (cited on the IDS 3/15/2019 a translated document is provided for citations) in view of DE102012111959 (cited on the IDS 3/15/2019 a translated document is provided for citations).
Claims 18-20 and 31: ‘298 teaches a method for producing a steel motor vehicle component (‘298 Abstract). ‘298 teaches the steel is a medium manganese steel with 0-10% Mn (‘298 [0007]) and the basic process steps include forming a sheet, cooling the sheet to a temperature between (in the most preferred mode) -40 C and -180 C, and during/after the cooling deforming the sheet (‘298 [0007]). ‘298 teaches the deforming introduces a change from austenite to martensite making the steel a trip steel (‘298 [0002], [0007], [0018], and [0035]). 
‘298 only provides the manganese and iron contents of the steel. ‘298 teaches that the steel includes “conventional alloy constituents” (‘298 [0007]). ‘298 does not teach a carbon or aluminum content. 
‘959 teaches a similar process to ‘298 of making a vehicle component by providing a high manganese steel, cooling the steel to 30C to -250C, and during or after the cooling deforming the sheet (‘959 Abstract). The process of ‘959 introduces the same trip effect as ‘298 (‘959 [0017]). ‘959 teaches the other components of the steel which includes the following elements: 0-2% carbon and 0-8% aluminum (‘959 [0031] see also the Si, Nb, and Ti contents). ‘959 teaches the composition is an important part of controlling the amount of austenite to martensite transformation which is a key idea of both inventions (‘959 [0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the steel of ‘298 by adding the additional elements to the steel as taught by ‘959 because as ‘298 teaches the elements are conventional meaning addition is within the level of ordinary skill and ‘959 teaches the additional elements are important for controlling the austenite to martensite transformation. The ranges of the Mn, C, and Al contents in the prior overlap 

Claims 21 and 24: ‘298 teaches several different rolling stands which would each constitute a deformation step (‘298 figure 1 and [0035]). 
Claims 25-27: ‘298 teaches part 8 figure 1 which is a flow chiller included to regulate the temperature of the steel between deformation steps and the chiller works by cooling one or both sides of the steel (‘298 [0011]). 
Claims 28: ‘298 teaches roll forming (‘298 title).
Claim 32: ‘959 teaches the following components are included in the steel (‘959 [0031]). 
Claim 32
‘959 [0031]
Si 0-6%
0-6%
Nb 0-1%
0-1%
Ti 0-1.5%
0-1%


As stated above in the rejection of claim 18 it would have been obvious to add the additional elements from ‘959 to ‘298 as ‘298 doesn’t specify a composition prompting a person of ordinary skill to look to the art and that the composition plays a key role in the martensite/austenite conversion. Other elements are either not present or present only at the level of incidental impurities.
Claim 34: ‘298 teaches coating the surface of the steel with an organic or inorganic coating, preferably a zinc coating (‘298 [0013]). 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over DE102013104298 (cited on the IDS 3/15/2019 a translated document is provided for citations) in view of DE102012111959 (cited on the IDS 3/15/2019 a translated document is provided for citations) as applied to claim 18 further in view of Huang US PG Pub 2016/0281196.
Claims 22 and 23: ‘298 in view of ‘959 renders obvious all the limitations of claim 18. ‘298 focuses primarily on the process steps after the steel sheet is fabricated, see figure 1 which starts with a coil. 
Huang provides further details about the entire steel making process from casting through annealing (Huang Abstract). Huang teaches a steel with 8-12% Mn, 0.4-0.6% C, 1-3% Al, and balance Fe/impurities (Huang Abstract). Huang teaches the steel is a medium manganese steel (Huang [0007]). Huang teaches deforming the steel at room temperature (Huang claim 13 cold rolling the steel sheets at a room temperature). Huang teaches the steel has a trip microstructure (Huang Abstract and claim 1). Huang also teaches hot rolling and warm rolling the steel before cold rolling (Huang [0024]-[0026]). Huang teaches the warm rolling occurs at 150-200 C and is employed to control the amount of martensite that is transformed from austenite (Huang claim 13 and [0061]). The cold forming is used to increase the martensite content and a warm forming step inhibits the transformation. Used in combination a person of ordinary skill could more easily selectively control the final martensite content and ultimately the strength. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify ‘298 by adding a step of warm forming at 150-200C as taught by Huang in order to more selectively control the martensite content and final strength of the steel. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over DE102013104298 (cited on the IDS 3/15/2019 a translated document is provided for citations) in view of DE102012111959 (cited on the IDS 3/15/2019 a translated document is provided for citations) as applied to claim 18 further in view of Hertell DE102008014213 (cited on the IDS 3/15/2019 a translated document is provided for citations).
Claim 29: ‘298 in view of ’959 renders obvious all the limitations of claim 18. ‘298 teaches forming the sheet into a tube (‘298 figure 5/ab and [0030]). ‘298 does not teach welding the seam or making use of internal pressure to expand and shape the tube. 
Hertell teaches a method of forming a tube by sealing the ends together, and the blank is placed in a die forming the outer shape of the tube, and an internal pressure is then applied (Hertell Abstract). Sealing the ends together is taken to mean the ends are sealed in a welding process to form the initial tube shape as welding (metal on metal joining) would occur during the sealing. Hertell teaches this method is a simple and efficient method for produce tubular goods (Hertell Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the process taught by ‘298 by adding the sealing (seam welding) and internal pressure application as taught by Hertell because Hertell teaches these steps are a simple and efficient way of forming tubular goods which ‘298 is already interested in making. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over DE102013104298 (cited on the IDS 3/15/2019 a translated document is provided for citations) in view of DE102012111959 (cited on the IDS 3/15/2019 a translated document is provided for citations) and Hertell DE102008014213 (cited on the IDS 3/15/2019 a translated document is provided for citations) as applied to claim 29, further in view of Huang US PG Pub 2016/0281196.
Claim 30: ‘298 in view of ‘959 and Hertell render obvious all the limitations of claim 29. None of these references explicitly teach annealing the steel. Huang teaches a similar steel made by a similar method which is a medium manganese steel and has a trip microstructure (Huang Abstract, [0007], and figure 2). Huang teaches a step of annealing the steel at the end in order to precipitate vanadium carbides increasing the strength of the steel (Huang [0063]). Improving the strength while maintaining the lightest possible steel is a design goal of the other references as it is required in automotive industry. 
. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over DE102013104298 (cited on the IDS 3/15/2019 a translated document is provided for citations) in view of DE102012111959 (cited on the IDS 3/15/2019 a translated document is provided for citations) as applied to claim 18, further in view of Huang US PG Pub 2016/0281196.
Claim 33: ‘298 in view of ‘959 renders obvious all the limitations of claim 1. ‘298 teaches that the austenite content is preferably greater than 10% (‘298 [0007]), this is the content of the final product. ‘298 teaches that the deformation converts the primarily austenite structure to a primarily martensite to increase the strength of the steel (‘298 [0002], [0007], and [0035]). ‘298 does not teach a step of annealing or that the martensite is annealed. 
‘298 in view of ‘959 and Hertell renders obvious all the limitations of claim 29. None of these references explicitly teach annealing the steel. Huang teaches a similar steel made by a similar method which is a medium manganese steel and has a trip microstructure (Huang Abstract, [0007], and figure 2). Huang teaches a step of annealing the steel at the end in order to precipitate vanadium carbides and increase the strength of the steel (Huang [0063]). Improving the strength while maintaining the lightest possible steel is a design goal of the other references as it is required in automotive industry. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify ‘298 by adding an amount of vanadium and annealing the steel in order to precipitate vanadium carbides and improve the strength of the steel. After the annealing step the martensite would be annealed martensite. 

Claims 18-28 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US PG Pub 2016/0281196.
Claims 18-20 and 31: Huang teaches a steel with 8-12% Mn, 0.4-0.6% C, 1-3% Al, and balance Fe/impurities (Huang Abstract). Huang teaches the steel is a medium manganese steel (Huang [0007]). Huang teaches deforming the steel at room temperature (Huang claim 13 cold rolling the steel sheets at a room temperature). Huang teaches the steel has a trip microstructure (Huang Abstract and claim 1). The manganese amount overlaps the claimed amount. In the case of overlapping ranges a prima facie case of obviousness exists. MPEP 2144.05. Similarly, a prima facie case of obviousness exists where the ranges do not overlap but are merely close. In this case the prior art teaches performing the cold rolling (deformation) at room temperature and the claimed range is less than room temperature. However, in both the steel exhibits a trip microstructure and the two ranges are essentially touching. The claimed range and prior art cold rolling temperature are close enough that not only would a person of ordinary skill expect them to have the same properties as there is less than a single degree of separation the steels exhibit the same trip microstructure transformation. For this reason the claims prima facie obvious.  

Claims 21, 24, 27, and 28: Huang teaches the steel sheets are hot rolled, warm rolled, and cold rolled (Huang [0024]-[0026]). This constitutes as multiple deformations at individual temps before and during the cooling. 
Claims 22 and 23: Huang teaches the sheets are warm rolled at 150-200 C (Huang claim 13). 
Claims 25 and 26: The entire sheet is heated or cooled between or during the deformation steps. Thus both sides of the steel would experience the temperature change. 
Claim 32: Huang teaches that the steel includes 0.5-1% V in addition to the other elements ([0049]). Other elements are either not present or present only at the level of incidental impurities. 
Claim 33: Huang teaches the martensite content is in the range of 30-60%, the austenite content is 30-60%, and the ferrite content is 10-30% (Huang [0054]). Huang teaches annealing the steel after deformation which would cause the transformed martensite to become annealed martensite (Huang [0026]-[0027]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736